UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ýANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52892 Sara Creek Gold Corp. (Exact name of registrant as specified in its charter) Nevada 98-0511130 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7582 Las Vegas Boulevard South #247 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 664-1246 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No (Not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).ýYeso No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:3,166,977 shares of common stock as of November 30, 2011 1 FORWARD-LOOKING STATEMENTS This Annual Report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any or our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors impacting these risks and uncertainties include, but are not limited to: · increased competitive pressures from existing competitors and new entrants; · increases in interest rates or our cost of borrowing or a default under any material debt agreements; · our ability to efficiently and effectively finance our operations, and/or purchase orders; · deterioration in general or regional economic conditions; · adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; · inability to achieve future sales levels or other operating results; · the unavailability of funds for capital expenditures and/or general working capital; · operational inefficiencies in distribution or other systems; · the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they may require management to make estimates about matters that are inherently uncertain; · adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; · changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; · inability to efficiently manage our operations; · the inability of management to effectively implement our strategies and business plans; and · the other risks and uncertainties detailed in this report. Throughout this Annual Report references to “we”, “our”, “us”, “Sara Creek”, “the Company”, and similar terms refer to Sara Creek Gold Corp. 2 SARA CREEK GOLD CORP. FOR THE FISCAL YEAR ENDED August 31, 2011 INDEX TO FORM 10-K PART I Page Item 1 Business 4 Item 1A Risk Factors 4 Item 1B Unresolved Staff Comments 4 Item 2 Properties 4 Item 3 Legal Proceedings 5 Item 4 [Removed and Reserved] 5 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6 Selected Financial Data 6 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A Quantitative and Qualitative Disclosures About Market Risk 8 Item 8 Financial Statements and Supplementary Data 9 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 10 Item 9A Controls and Procedures 10 Item 9B Other Information 11 PART III Item 10 Directors, Executive Officers and Corporate Governance 11 Item 11 Executive Compensation 11 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 12 Item 13 Certain Relationships and Related Transactions, and Director Independence 13 Item 14 Principal Accounting Fees and Services 13 PART IV Item 15 Exhibits, Financial Statement Schedules 14 3 PART I Item 1 Business Organizational History Sara Creek Gold Corp. (“the Company”) was incorporated under the laws of the State of Nevada on June 12, 2006, under the name of Uventus Technologies Corp.On September 23, 2009, the Company merged with its wholly owned subsidiary and changed its name to Sara Creek Gold Corp. to better reflect its business plan which is the acquisition, exploration, and development of gold and other mineral resource properties. Restatement of the Financial Statements for the Year Ended August 31, 2010 The financial statements included in the Company’s Form 10-K for the fiscal year ended August 31, 2010 and filed on January 6, 2011 were audited by Davis Accounting Group P.C. (formerly known as Etania Audit Group P.C.).The audit report was issued by Davis Accounting Group P.C. from Cedar City, Utah and was dated December 14, 2010. The licenses of Mr. Edwin Reese Davis, Jr. and his firm, Davis Accounting Group P.C., lapsed on September 30, 2008 and were formally revoked as of November 4, 2010 by the Utah Division of Occupational & Professional Licensing (“DOPL”).As Davis Accounting Group P.C. was not licensed when it issued its audit report on the Company’s financial statements, the Company may not include the audit reports intheir filings with the Commission. On April 13, 2011, the Company amended its Form 10-K for the fiscal year ended August 31, 2010 to remove the audit report of Davis Accounting Group P.C. and restate the financial statements as unaudited. The financial statements for the year ended August 31, 2010, included herewith on Form 10-K for the year ended August 31, 2011, have been restated to reflect a resolution by the Board of Director to forgive $374,156 in outstanding notes receivable as of August 31, 2010.See Note 5 to the Financial Statements – Notes Receivable and Bad Debt Expense. Overview We currently are a shell company and have not completed our business plan and have not generated any revenues to date. Employees The Company’s Chief Executive Officer, Kristian Andresen, serves as part-time employee.Mr. Andresen is responsible for overseeing all operations of the Company. Item 1A Risk Factors Not required for a smaller reporting company. Item 1B Unresolved Staff Comments Not required for a smaller reporting company. Item 2 Properties Our principal executive and administrative offices are located at 7582 Las Vegas Boulevard #247, Las Vegas, Nevada 89123. We do not have a lease agreement for the space, pay no rent, and our usage of the space could be terminated at any time. 4 Item 3 Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings that arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. On November 10, 2011, a claim in the amount of $14,452 was filed against the Company for past due legal services rendered. At the time of this filing the Company is unable to determine the validity of the claims contained therein. Item 4[Removed and Reserved] PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is quoted on the Pink Sheets under the symbol “SCGC”.Our common stock was approved for quotation under this symbol on September 24, 2009 and previously traded under the symbol “UVTC” without any trading or volume. The following table sets forth the high and low bid prices for our Common Stock during our last fiscal year, as reported by a Quarterly Trade and Quote Summary Report of the OTC Bulletin Board. The quotations reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. Bid Prices ($) Year Ended High Low August 31, 2011 August 31, 2010 Holders As of August 31, 2011, we had 44 holders of our common stock. Dividend Policy The payment by us of dividends, if any, in the future rests within the discretion of our Board of Directors and will depend, among other things, upon our earnings, capital requirements and financial condition, as well as other relevant factors. We do not intend to pay any cash dividends in the foreseeable future, but intend to retain all earnings, if any, for use in our business. Equity Compensation Plan Information None. Recent Sales of Unregistered Securities Year Ended August 31, 2006 On June 12, 2006, the Company issued 1,000,000 shares of its $0.001 par value common stock to various directors at $0.001 per share for a subscription receivable of $10,000, which was received in 2007. Year Ended August 31, 2008 On February 14, 2008, the Company issued 490,000 shares of its $0.001 par value common stock pursuant to a private placement at $0.10 per share for gross proceeds in the amount of $49,000. 5 Year Ended August 31, 2011 On February 8, 2011, the Company issued 1,676,977 shares of its $0.001 par value common stock in exchange for outstanding debt in the amount of $503,093 at $0.30 per share. All of the above offerings and sales were deemed to be exempt under either Rule 506 of Regulation D or Section 4(2) of the Securities Act of 1933, as amended. No advertising or general solicitation was employed in offering the securities. The offerings and sales were made to a limited number of persons, all of whom were accredited investors, friends or business associates of executive officers of the Company, and transfer was restricted by the Company in accordance with the requirements of the Securities Act of 1933. In addition to representations by the above-referenced persons, we have made independent determinations that all of the above-referenced persons were accredited or sophisticated investors, and that they were capable of analyzing the merits and risks of their investment, and that they understood the speculative nature of their investment. The individuals and entities to whom we issued securities as indicated in this section are unaffiliated with us. Use of Proceeds The Company is using the proceeds from the sale of its common stock for general working capital purposes. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. Item 6 Selected Financial Data Not required for smaller reporting companies. Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the financial statements and the related notes included in this annual report.This discussion contains forward-looking statements that involve risks and uncertainties.Our actual results could differ significantly from those projected in the forward-looking statements as a result of many factors, including those discussed elsewhere in this report. Overview We are an exploration stage company that was formed in Nevada on June 12, 2006.As of August 31, 2011, we had commenced only limited operations, primarily focused on development of our business plan. Plan of Operations Our overall strategy is to target the exploration and acquisition of mining concessions that allow for economically viable development and production with minimal net environmental impact when employing industry best practices. In addition to direct acquisitions, we may compliment our growth through strategic joint ventures and partnerships where and when appropriate. Our exploration target is to find mineral bodies containing gold. Our success depends upon finding mineralized material. This will require a determination by a geological consultant as to whether any mineral properties that we intended to acquire contains reserves. Mineralized material is a mineralized body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of minerals to justify removal. Results of Operations The following discussion of the financial condition and results of operations should be read in conjunction with the financial statements included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. 6 Results of Operations for the year ended August 31, 2011 We did not earn any revenues during the year ended August 31, 2011.The Company incurred $68,868 in general and administrative expenses and $3,926 in interest expense.As a result, we had a net loss for the year ended August 31, 2011 in the amount of $72,794. Results of Operations for the year ended August 31, 2010 We did not earn any revenues during the year ended August 31, 2010.The Company incurred $513,721 in general and administrative expenses.We had a net loss for the year ended August 31, 2010 in the amount of $513,721. Results of Operations for period from inception through August 31, 2011 We did not earn any revenues from June 12, 2006 (inception) through August 31, 2011.We do not anticipate earning significant revenues until such time that we more fully implement our business plan. We incurred a net loss in the amount of $682,973 from our inception on June 12, 2006 until August 31, 2011. This loss consisted of general and administrative expenses in the amount of $679,047 and interest expense of $3,926. Liquidity and Capital Resources As of August 31, 2011, we had cash of approximately $1,458.To date, we have relied on investor capital to fund our operations having raised $59,000 from the issuance of common stock since inception and $503,093 from investors through debt, which was converted to common stock during the year ended August 31, 2011. Business Plan and Funding Needs There is limited historical financial information about us upon which to base an evaluation of our performance. We are in the exploration stage of our business and have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the implementation of our plan of operations, and possible cost overruns due to price and cost increases in services. We have no assurance that future financings will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As of August 31, 2011, the Company had total current assets of $1,458 and a working capital deficit in the amount of $120,880. The Company incurred a net loss of $72,794 during the year ended August 31, 2011 and an accumulated net loss of $682,793 since inception.The Company has not earned any revenues since inception and its cash resources are insufficient to meet its planned business objectives. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include adjustments relating to the recoverability and classification of reported asset amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to obtain additional financing or sale of its common stock as may be required and ultimately to attain profitability. Management’s plan in this regard, is to raise capital through a combination of equity and debt financing sufficient to finance the continuing operations for the next twelve months.However, there can be no assurance that the Company will be successful in raising such financing.As an alternative, the Company may be amenable to a sale, merger, or other acquisition in the event such transaction is deemed by management to be in the best interests of the shareholders. 7 Critical Accounting Policies Financial Reporting Release No. 60, published by the SEC, recommends that all companies include a discussion of critical accounting policies used in the preparation of their financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on ourfinancial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. We believe that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause a material effect on ourresults of operations, financial position or liquidity for the periods presented in this report. The accounting policies identified as critical are as follows: Exploration Stage Company The Company’s financial statements are presented as a company in the exploration stage of business.Activities during the exploration stage primarily include implementation of the business plan and obtaining debt and/or equity related financing. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents consist primarily of cash on deposit, certificates of deposit, money market accounts, and investment grade commercial paper that are readily convertible into cash and purchased with original maturities of three months or less. Net Loss per Common Share Basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during each period.Diluted earnings (loss) per share is computed by dividing net income (loss), adjusted for changes in income or loss that resulted from the assumed conversion of convertible shares, by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. Recently Issued Accounting Pronouncements There are no recent accounting pronouncements that are expected to have an effect on the Company’s interim unaudited financial statements. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Item 7A Quantitative and Qualitative Disclosures About Market Risk Not required for smaller reporting companies. 8 Item 8 Financial Statements and Supplementary Data 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Sara Creek Gold Corp. We have audited the accompanying balance sheets of Sara Creek Gold Corp. (an Exploration Stage Company) as of August 31, 2011 and 2010, and the related statements of operations, stockholders’ equity (deficit), and cash flows for each of the years in the two-year period ended August 31, 2011 and for the period from June 12, 2006 (Inception) through August 31, 2011. Sara Creek Gold Corp.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Sara Creek Gold Corp. as of August 31, 2011 and 2010, and the results of its operations and cash flows for each of the years in the two-year period ended August 31, 2011 and for the period from June 12, 2006 (Inception) through August 31, 2011, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming Sara Creek Gold Corp. will continue as a going concern. As more fully discussed in Note 3 to the financial statements, the Company has a working capital deficit and reported a net loss since inception and will need to secure new financing or additional capital in order to continue operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plan as to these matters is also described in Note 3. These financial statements do not include adjustments that might result from the outcome of this uncertainty. L.L. Bradford & Company, LLC Las Vegas Nevada December 13, 2011 F-1 SARA CREEK GOLD CORP. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS August 31, 2011 August 31, 2010 ASSETS (Restated) Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Note payable - stockholder Notes payable Total current liabilities Total liabilities Stockholders' deficit Common stock; $0.001 par value; 750,000,000 shares authorized, 3,166,977 and 1,490,000 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. F-2 SARA CREEK GOLD CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS From June 12, 2006 For the Years Ended (inception) to August 31, 2011 August 31, 2010 August 31, 2011 (Restated) Operating expenses General and administrative $ $ $ Total operating expenses Loss from operations ) ) ) Other expense Interest expense ) - ) Total other expense ) - ) Loss from operations before income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Net loss per common share - basic and fully diluted $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. F-3 SARA CREEK GOLD CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) Stock Total Common Stock Subscription Additional Accumulated Stockholders' Shares Amount Receivable Paid-in Capital Deficit Equity (Deficit) Balance, June 12, 2006 (inception) - $
